DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-12, 17, 20-22, 25, 27-29, 33, 36, 38, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said at least a portion of said retained product" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It appears this phrasing should be changed to –said at least a first portion of said retained product—.
Claim 20, lines 11-12, sets forth “a product”. However, it is unclear how this product is related to the product already set forth at least in line 3. Specifically, it is unclear if the two products are one and the same or two different products altogether. 
Claim 22 recites the limitation "the interior compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 sets forth “a product” in line 7. However, it is unclear how this product is related to the product already set forth in line 3. Specifically, it is unclear if the two products are one and the same or two different products altogether. 
Claim 36 sets forth “a product” in lines 9-10. However, it is unclear how this product is related to the product already set forth in line 3. Specifically, it is unclear if the two products are one and the same or two different products altogether. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 10-12, 17, 20-22, 25, 28, 33, 38, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray US 7,540,137 B2.

Independent Claims 20, 44: Gray discloses a robot arm (12) and a device for handling fresh fruit or vegetable products attached to a plant, the device comprising: 
a receptacle (22) for retaining at least a first portion of a product; 
an iris mechanism (44) for engaging a peduncle of the retained product; 
wherein the iris mechanism and the receptacle are arranged to rotate the peduncle of the retained product (at 18, col. 6, lns. 3-13); and 
an inflatable member (40) disposed within the receptacle for securing said at least a portion of said retained product; 
wherein the inflatable member is arranged to secure at least said first portion in a desired position and/or orientation relative to the receptacle (col. 5, lns. 55-60); 
wherein the receptacle and iris mechanism are arranged such that, while a product is retained by the receptacle, the iris mechanism and the receptacle can be rotated together to detach the product (col. 6, lns. 3-13), as per claims 20, 44.

Dependent Claims 4, 10-12, 17, 21-22, 25, 28, 33, 38: Gray further discloses wherein the receptacle (22) is operable to rotate the first portion thereby causing the peduncle to be rotated when engaged by the iris (44) mechanism (col. 5, lns. 60-65; col. 6, lns. 3-13), as per claim 4;
  	wherein the iris mechanism (44) is arranged to inhibit movement of the peduncle (46) relative to the retained first portion (20) when engaged therewith (by cutting the peduncle from the spur 48, see Fig. 3), as per claim 10;
wherein the iris mechanism (44) is arranged to clamp the peduncle (46) to inhibit movement of the peduncle relative to the retained first portion (20) when engaged therewith (by cutting the peduncle from the spur 48, see Fig. 3), as per claim 11;
wherein the iris mechanism (44) comprises an annular member (also 44) arranged to provide an aperture through which at least part of the peduncle can be received (col. 5, lns. 60-65), as per claim 12;
wherein the iris mechanism (44) is operable to sever the peduncle (col. 5, lns. 60-65), as per claim 17;
wherein the receptacle (22) has an interior compartment (the inside of 14) arranged to receive at least the first portion of the product via an opening (the tubular space inside 14), wherein the product is released from the device via said opening, as per claim 21;
wherein the receptacle (22) comprises a housing (14) having an opening (at 44) through which the first portion is received into the interior compartment (the inside of 14) of the receptacle, as per claim 22;
wherein the receptacle (22) comprises a mesh or frame (14) structure, as per claim 25;
wherein the iris mechanism (44) is attached to the receptacle (22), as per claim 27;
wherein the inflatable member (40) comprises one or more members (40) that can be pulled tight about the product (see dotted lines in Fig. 3) to secure it and loosened (see solid lines in Fig. 3) to release the product, as per claim 28; 
a sensor arranged to detect the presence of a product within the receptacle (42) or entering the receptacle or arranged to detect the orientation of a product retained by the receptacle, as per claim 33;
wherein the receptacle (22) is mounted to a support (12) arranged to be connected to a mechanical device (26), as per claim 38.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray.

Dependent Claim 29: The device is set forth as applied above. While Gray discloses an inflatable member (40), Gray fails to specifically disclose means for connecting to an air supply for inflation of the inflatable member, wherein the receptacle is arranged to provide a connection with the air supply that allows the receptacle to be rotated relative to the air supply while maintaining an air seal, as per claim 29.
The examiner takes official notice that one of ordinary skill would recognize that an air supply would be the easiest and most efficient means for inflating the inflatable member. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the air supply independent of the receptacle since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Salisbury et al. US 2017/0273241 A1.

Independent Claim 36: Gray discloses a device for handling fresh fruit or vegetable products attached to a plant, comprising: 
a receptacle (22) for retaining at least a first portion of a product; 
an iris mechanism (44) for engaging a peduncle of the retained product;  
wherein the iris mechanism and the receptacle are arranged to rotate the peduncle of the retained product (at 18, col. 6, lns. 3-13); and 
wherein the receptacle and iris mechanism are arranged such that, while a product is retained by the receptacle, the iris mechanism and the receptacle can be rotated together to detach the product (via 40, col. 6, lns. 3-13), as per claim 36.  
However, Gray fails to disclose a means for creating a partial vacuum for sucking a product thereby to position it relative to the receptacle and/or iris mechanism, as per claim 36.
	Salisbury discloses a similar device comprising a means (205) for creating a partial vacuum for sucking a product thereby to position it relative to the receptacle (210) and/or iris mechanism, as per claim 36.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vacuum means of Salisbury to the device of Gray in order to minimize physical contact between the receptacle and the product thereby reducing the risk of injury to the product. 

Response to Arguments
Regarding Gray, the applicant argues that Gray’s device cuts the peduncle which is contrary to the claimed limitation: “the iris mechanism and the receptacle are arranged to rotate the peduncle of the retained product”. However, the applicant appears to be arguing more than claimed. This limitation highlighted by the applicant does not preclude the cutting of the peduncle of a product. It only requires that, at least, Gray’s iris mechanism and receptacle rotate together while holding the product during removal of the product from the plant. It is also noted that the independent claims also recite wherein the iris mechanism is for engaging the peduncle and thus allows for contact of the iris mechanism to the peduncle. Gray is therefore sufficient to read on the claims. 
Conclusion
The prior art made of record (IDS 02/03/2020) and not relied upon is considered pertinent to applicant's disclosure. Feng et al. CN 105993383 B has been cited by applicant. However, it appears Feng’s iris mechanism (16, 6) is fixed while the receptacle (201, 11) rotates. Therefore, Feng’s device does not allow for “the iris mechanism and the receptacle to be rotated together to detach the product”, as per claims 20, 36 and 44.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 16, 2022